     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


 URSULA NEWELL-DAVIS, et al.,
                                                       CIVIL ACTION NO.
              Plaintiffs,                           2:21-CV-00049-NJB-JVM


       v.                                      JUDGE NANNETTE JOLIVETTE
                                                        BROWN

 COURTNEY N. PHILLIPS, et al.,                 MAGISTRATE JUDGE JANIS VAN
                                                       MEERVELD
              Defendants.



                   DEFENDANTS’ ANSWER TO COMPLAINT

      Defendants Courtney N. Phillips, Ruth Johnson, Julie Foster Hagan, Cecile

Castello, and Dasiny Davis (collectively, “Defendants”), provide this Answer in

response to Plaintiffs’ complaint. Pursuant to Federal Rule of Civil Procedure 8(b),

Defendants deny each and every allegation contained in Plaintiffs’ complaint except

for those expressly admitted. For the avoidance of doubt: (a) Defendants deny all

summations, characterizations, etc. of legal authorities on the basis that such

allegations state a legal conclusion as to which no response is required, and that legal

authorities speak for themselves; and (b) Defendants deny all headings.




                                           1
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 2 of 17




                                 INTRODUCTION

      1.     Admitted that Ursula Newell-Davis and Sivad Home and Community

Services, LLC, are the plaintiffs bringing this case. Defendants lack knowledge or

information sufficient to form a belief about the truth of the remainder of this

paragraph; it is therefore denied.

      2.     Admitted that, under La. Admin. Code tit. 48, § 12523(A), home and

community-based service (“HCBS”) providers may not be licensed to operate “unless

the FNR [Facility Need Review] Program has granted an approval for the issuance of

an HCBS provider license.” Otherwise denied.

      3.     Admitted that La. Admin. Code tit. 48, § 12523(C) provides: “The

department will review the application to determine if there is a need for an

additional HCBS provider in the geographic location for which the application is

submitted.” Otherwise denied.

      4.     The allegations concerning the purpose of Louisiana’s FNR law are

denied. The remainder of this paragraph states legal conclusions as to which no

response is required. To the extent a response is required, it is denied.

      5.     The legal conclusions in this paragraph require no response. To the

extent a response is required, they are denied. Otherwise denied.

      6.     Admitted that plaintiffs seek a declaratory judgment, a permanent

injunction against the challenged rule, and costs and fees, and do not seek money

damages.




                                           2
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 3 of 17




                          JURISDICTION AND VENUE


      7.     Admitted that Plaintiffs bring this suit under 42 U.S.C. § 1983, the

Fourteenth Amendment to the U.S. Constitution, the Louisiana Constitution, and 28

U.S.C. § 1367. Otherwise denied.

      8.     Admitted.

      9.     Admitted.

                                      PARTIES

      10.    Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

      11.    Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

      12.    Admitted.

      13.    Admitted that Defendant Courtney N. Phillips is the Secretary of the

Louisiana Department of Health. Otherwise denied.

      14.    Admitted that Defendant Ruth Johnson is the Undersecretary of the

Louisiana Department of Health; Julie Foster Hagan is the Assistant Secretary of

the Louisiana Department of Health’s Office for Citizens with Developmental

Disabilities; Cecile Castello is the Health Standards Section Director of the Louisiana

Department of Health; and Dasiny Davis is the Facility Need Review Program

Manager of the Louisiana Department of Health. Otherwise denied.




                                           3
        Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 4 of 17




                               FACTUAL ALLEGATIONS

   I.          Plaintiffs want to provide safe, affordable and much-needed
               respite care to special needs children and their families

         15.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.


         16.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

         17.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

         18.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

         19.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

         20.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

         21.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

         22.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

   II.         The challenged law and its enforcement

         23.     Admitted that La. Admin. Code tit. 48, § 5003 defines “Respite Care” as

“an intermittent service designed to provide temporary relief to unpaid, informal

caregivers of the elderly and/or persons with disabilities.” Admitted that La. Admin.

                                             4
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 5 of 17




Code tit. 48, § 12501 defines “Home and Community Based Service (HBCS)

Providers” to include “any [ ] group intending to provide or providing respite care

services.” Admitted that La. Admin. Code tit. 48, § 12523(A) provides, in part, “No

HCBS provider shall be licensed to operate unless the FNR Program has granted an

approval for the issuance of an HCBS provider license.” Otherwise denied.

      24.    Admitted that La. Rev. Stat. 40:2120.6(A) provides, in part,

      “A home- and community-based service provider shall not operate
      without a license issued by the licensing agency, regardless of provider
      payor source. Any such facility or provider operating without a license
      shall be guilty of a misdemeanor and upon conviction shall be fined no
      less than two hundred fifty dollars nor more than one thousand dollars.
      Each day of violation shall constitute a separate offense.”

Otherwise denied.

      25.    Admitted that La. Admin. Code tit. 48, § 12505(A) provides, in part,

“FNR applications shall be submitted to the Bureau of Health Services Financing,

Health Standards Section, Facility Need Review Program. The application shall . . .

be accompanied by a nonrefundable fee of $200.” Otherwise denied.

      26.    Admitted that La. Admin. Code tit. 48, § 12523(C)(1) states: “The

department will review the application to determine if there is a need for an

additional HCBS provider in the geographic location for which the application is

submitted.” Admitted that id. § 12523(C)(2) states: “The department shall grant FNR

approval only if the FNR application, the data contained in the application, and other

evidence effectively establishes the probability of serious, adverse consequences to

recipients' ability to access health care if the provider is not allowed to be licensed.”

Admitted that id. § 12523(C)(4) states, in part: “The burden is on the applicant to


                                           5
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 6 of 17




provide data and evidence to effectively establish the probability of serious, adverse

consequences to recipients' ability to access health care if the provider is not allowed

to be licensed.” Otherwise denied.

      27.    Admitted that La. Admin. Code tit. 48, § 12523(C)(3) provides: “In

reviewing the application, the department may consider, but is not limited to,

evidence showing: [a.] the number of other HCBS providers in the same geographic

location and region servicing the same population; and [b.] allegations involving

issues of access to health care and services.” Otherwise denied.

      28.    Denied.

      29.    Denied.

      30.    Admitted that La. Admin. Code tit. 48, § 12523(A) provides, in part,

“Once the FNR Program approval is granted, an HCBS provider is eligible to be

licensed by the department, subject to meeting all of the requirements for licensure.”

Admitted that Plaintiffs challenge the FNR process rather than the licensing

requirement. Otherwise denied.

      31.    Admitted that La. Admin. Code tit. 48, § 12523(D) provides:

      “Applications for approvals of licensed providers submitted under these
      provisions are bound to the description in the application with regard to
      the type of services proposed as well as to the site and location as defined
      in the application. FNR approval of licensed providers shall expire if
      these aspects of the application are altered or changed.”

Otherwise denied.

      32. Admitted that La. Admin. Code tit. 48, § 12541(B) provides, in part: “An

applicant may request an administrative hearing within 30 calendar days after

receipt of the department’s notice of denial of facility need review,” and that “[a] fee
                                           6
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 7 of 17




of $500 must accompany a request for an appeal.” Admitted that La. Admin. Code tit.

48, § 12505(B)(4) provides, in part:

      “If FNR approval is denied, the applicant may choose to:
      a. pursue an administrative appeal pursuant to Subchapter G, § 12541; or
      b. within 30 days of receipt of the notice of denial of FNR approval, and prior
      to filing an administrative appeal, request a supplemental review of additional
      documentation to be submitted by the applicant.”

Otherwise denied.

      33.     Denied.

      34.     Admitted that the Department decided at least 119 HCBS applications

between January 2019 and September 2020, and denied at least 86 of them. Admitted

that the denied applicants were sent letters. Otherwise denied.

      35.     Admitted.

      36.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

   III.     The Facility Need Review requirement prevents Plaintiffs from
            providing safe and affordable respite care to special needs children
            and their families

      37.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.


      38.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.


      39.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.




                                           7
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 8 of 17




         40.     Admitted that, as stated in Footnote 5 of the Complaint, Plaintiffs do

not challenge the denial of the FNR application. Admitted that Plaintiffs’ FNR

application was denied and that Plaintiffs received sent a letter to that effect.

Otherwise denied.

         41.     Admitted that the denial letter sent to Plaintiffs stated that “in

reviewing your application, the department considered: [a.] the number of other

HCBS providers in the same geographic location and region servicing the same

population; and [b.] whether there were allegations involving issues of access to

health care and services.’ Otherwise denied.

         42.     Denied.

   IV.         History of Louisiana’s Facility Need Review requirement

         43.     Admitted.

         44.     Admitted.

         45.     Denied.

         46.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

         47.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

         48.     Admitted that the federal government enacted that National Health

Planning Resources Development Act in 1974, which provided that “[e]ach State

Agency of a State designated under section 1521(b)(3) shall . . . administer a State

certificate of need program which applies to new institutional health services

proposed to be offered or developed within the State.” P.L. 93-641, § 1523(a)(4)(B).
                                             8
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 9 of 17




Defendants lack knowledge or information sufficient to form a belief about the truth

of the remainder of this paragraph; it is therefore denied.

        49.     Denied.

        50.     Admitted that the cited Federal Trade Commission and Department of

Justice report includes the quotes: “CON programs can retard entry of firms that

could provide higher quality services than the incumbents,” “CON programs may

actually increase health care costs, as supply is depressed below competitive levels,”

and “This process has the effect of shielding incumbent health care providers from

new entrants.” See Improving Health Care: A Dose of Competition 1, 304–05 (2004),

ftc.gov/sites/default/files/documents/reports/improving-health-care-dose-

competition-report-federal-trade-commissionand-department-

justice/040723healthcarerpt.pdf. Otherwise denied.

        51.     Denied.

        52.     Denied.

   V.         Louisiana’s Facility Need Review process has no rational
              relationship to any legitimate government interest

        53.     Admitted that Louisiana’s FNR process can control costs, improve

quality, and increase access to care. Otherwise denied.

        54.     Denied.

        55.     Denied.

        56.     Denied.

        57.     Denied.

        58.     Denied.


                                          9
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 10 of 17




         59.      Denied.

         60.      Denied.

   VI.         Plaintiffs’ Injury

         61.      Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

         62.      Admitted that respite care facilities are required by La. Admin. Code tit.

48, § 12523 to undergo Facility Need Review. Otherwise denied.

         63.      Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

         64.      Denied.

         65.      This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

         66.      This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

         67.      Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

         68.      Admitted    that   Plaintiffs     contend   the   challenged   laws   are

unconstitutional, whereas Defendants claim they are constitutional. The remainder

of this paragraph states legal conclusions as to which no response is required. To the

extent a response is required, it is denied.

         69.      This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.



                                               10
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 11 of 17




                                    Legal Claims

                                       Count I

   Due Process of Law (Fourteenth Amendment to the U.S. Constitution)

      70.     Defendants reallege their answers as set forth in the preceding

paragraphs.

      71.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      72.     Admitted that respite care facilities are required by La. Admin. Code tit.

48, § 12523 to undergo Facility Need Review. Otherwise denied.

      73.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

      74.     The first sentence of this paragraph states legal conclusions as to which

no response is required. To the extent a response is required, it is denied. Otherwise

denied.

      75.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

      76.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      77.     Denied.

      78.     Admitted that Louisiana’s FNR laws apply across the state. Defendants

lack knowledge or information sufficient to form a belief about the truth of the

remaining allegations in this paragraph; they are therefore denied.



                                           11
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 12 of 17




      79.     Denied.

      80.     Denied.

      81.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      82.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

                                       Count II

    Equal Protection (Fourteenth Amendment to the U.S. Constitution)

      83.     Defendants reallege their answers as set forth in the preceding

paragraphs.

      84.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      85.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      86.     Admitted that respite care facilities are required by La. Admin. Code tit.

48, § 12523 to undergo Facility Need Review. Otherwise denied.

      87.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

      88.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

      89.     Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.



                                           12
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 13 of 17




      90.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      91.     Denied.

      92.     Denied.

      93.     Denied.

      94.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      95.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

                                      Count III

Privileges or Immunities (Fourteenth Amendment to the U.S. Constitution)

      96–99.        Plaintiffs’ Privileges or Immunities Clause claim was dismissed

by this Court’s Order dated 30 July, 2021. To the extent a response to these

paragraphs is required:

      96.     Defendants reallege their answers as set forth in the preceding

paragraphs.

      97.     Denied.

      98.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      99.     This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.




                                          13
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 14 of 17




                                       Count IV

                    Due Process of Law (La. Const. art. I, § 2)

      100.    Defendants reallege their answers as set forth in the preceding

paragraphs.

      101.    This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      102.    Admitted that respite care facilities are required by La. Admin. Code tit.

48, § 12523 to undergo Facility Need Review. Otherwise denied.

      103.    Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

      104.    Denied.

      105.    Denied.

      106.    This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      107.    Denied.

      108.    Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

      109.    Denied.

      110.    Denied.

      111.    This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.




                                           14
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 15 of 17




      112.    This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

                                       Count V

                     Equal Protection (La. Const. art. I, § 3)

      113.    Defendants reallege their answers as set forth in the preceding

paragraphs.

      114.    Admitted that article I, Section 3 of the Louisiana Constitution states,

in part, “[n]o person shall be denied the equal protection of the laws.” The remainder

of this paragraph states legal conclusions as to which no response is required. To the

extent a response is required, it is denied.

      115.    This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      116.    Admitted that respite care facilities are required by La. Admin. Code tit.

48, § 12523 to undergo Facility Need Review. Otherwise denied.

      117.    Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

      118.    Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

      119.    Defendants lack knowledge or information sufficient to form a belief

about the truth of this paragraph; it is therefore denied.

      120.    This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, it is denied.



                                           15
     Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 16 of 17




      121.      Denied.

      122.      Denied.

      123.      Denied.

      124.      This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

      125.      This paragraph states legal conclusions as to which no response is

required. To the extent a response is required, it is denied.

                              REQUEST FOR RELIEF

      Defendants deny that Plaintiffs are entitled to the relief requested, or any

relief whatsoever. Defendants respectfully ask that the Court enter judgment against

Plaintiffs and grant Defendants such additional and further relief as the Court may

deem just, proper, and necessary, including their costs and attorneys fees as provided

by law.

                                     DEFENSES

      Pursuant to Fed. R. Civ. P. 8(c), Defendants state the following defenses:

      1. There is neither factual nor legal support for injunctive or equitable relief;

          in particular, plaintiffs have not met the standard for the permanent

          injunction they request.

      2. Plaintiffs have not met the requirements for a Constitutional challenge

          under Vallo v. Gayle Oil Co., 94-1238 (La. 11/30/94), 646 So. 2d 859, 864–

          65.

      3. Defendants reserve the right to assert additional defenses.



                                          16
    Case 2:21-cv-00049-NJB-JVM Document 48 Filed 08/16/21 Page 17 of 17




August 16, 2021


                                        Respectfully submitted,

 /s/ Neal R. Elliott, Jr.___________     /s/ Shae McPhee
Neal R. Elliott, Jr. (#24084)           Elizabeth B. Murrill (#20685)
Kimberly L. Sullivan (#27540)             Solicitor General
Kimberly L. Humbles (#24465)            Shae McPhee (#38565)
Stephen R. Russo (#23284)                 Deputy Solicitor General
LOUISIANA DEPARTMENT OF HEALTH          OFFICE OF THE ATTORNEY GENERAL
628 N. 4th Street                       LOUISIANA DEPARTMENT OF JUSTICE
P.O. Box 3836                           909 Poydras Street, Suite 1850
Baton Rouge, Louisiana 70821-3836       New Orleans, Louisiana 70112
Telephone: (225) 342-1128               Telephone: (225) 938-0779
Facsimile: (225) 342-2232               Email: mcphees@ag.louisiana.gov
Email: Neal.Elliott@la.gov
       Kimberly.Sullivan@la.gov         Counsel for Defendants
       Kimberly.Humbles@la.gov
       Stephen.Russo@la.gov




                                       17
